t c memo united_states tax_court kevin t doherty petitioner v commissioner of internal revenue respondent docket no filed date kevin t doherty pro_se catherine s tyson for respondent memorandum findings_of_fact and opinion marvel judge respondent determined deficiencies with respect to petitioner’s federal_income_tax of dollar_figure for and dollar_figure for the issues for decision are whether petitioner is entitled to certain deductions he claimed on schedules c profit or loss from business relating to a pay phone and automatic teller machine atm activity for and whether petitioner had unreported income from the pay phone and atm activity for whether gross_receipts from the pay phone and atm activity that petitioner reported on his schedule c should be reclassified as other income and whether petitioner is entitled to claim a disabled_access_credit under sec_441 for and findings_of_fact the parties have stipulated some of the facts which we incorporate in our findings by this reference petitioner resided in missouri when the petition was filed in petitioner inherited from his father thomas doherty mr doherty an interest in an alpha telcom inc alpha telcom program involving pay phones after receiving proceeds from the alpha telcom pay phones petitioner wanted to learn more about the pay phones and contacted alpha telcom and owen snyder mr snyder mr doherty’s and petitioner’s income_tax preparer petitioner asked mr snyder to help him acquire additional pay phones on date petitioner entered into an agreement with atc inc atc alpha telcom’s wholly owned subsidiary entitled telephone equipment purchase agreement pay phone purchase 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue agreement to purchase2 pay phones for dollar_figure each petitioner paid alpha telcom dollar_figure in accordance with the pay phone purchase agreement under the pay phone purchase agreement atc was responsible for finding sites for and installing the pay phones the pay phone purchase agreement included an attachment entitled telephone equipment list but when petitioner signed the agreement the attachment did not identify the pay phones petitioner was purchasing the pay phone purchase agreement stated that the phones have approved installation under the americans with disabilities act ada on the same day petitioner entered into a 3-year agreement with alpha telcom entitled telephone services agreement pay phone service agreement under the pay phone service agreement alpha telcom was responsible for collecting monthly revenue generated by the pay phones paying commissions and fees to vendors repairing and maintaining the pay phones and making necessary capital improvements in exchange for managing and operating the pay phones alpha telcom was entitled to percent of the monthly adjusted gross revenue from the pay phones however if the monthly adjusted gross revenue did not exceed 2we use the term purchase to mean that petitioner acquired an interest in the pay phones for consideration but our use of the term should not be construed to mean that petitioner acquired a depreciable_interest in the pay phones 3in date petitioner purchased additional pay phones for a total of dollar_figure dollar_figure petitioner would be entitled to percent of the revenue and would owe no monthly fee to alpha telcom in addition alpha telcom promised to pay petitioner a monthly base_amount of at least dollar_figure per pay phone and petitioner received from alpha telcom several payments in that amount the pay phone service agreement included an attachment entitled buy back election wherein alpha telcom agreed to buy back the pay phones in exchange for a fixed price stated in the attachment after months alpha telcom would buy back any pay phone for the full purchase_price in addition to the pay phones petitioner also invested in atms on date petitioner entered into an agreement with national equipment providers llc nep entitled equipment purchase agreement atm purchase agreement to purchase two atms for dollar_figure each the atm purchase agreement included a right_of_first_refusal whereby petitioner would offer to sell the atms back to nep before selling them to a third party on the same day petitioner entered into an agreement with international technology system inc its entitled service third party administration agreement atm service agreement under the atm service agreement its was responsible for installing operating and servicing the atms on date alpha telcom filed for bankruptcy under chapter of the bankruptcy code in the u s bankruptcy court for the southern district of florida see 124_tc_244 affd 469_f3d_436 5th cir the case was later transferred to the u s bankruptcy court for the district of oregon id on date the bankruptcy case was dismissed by motion of alpha telcom id the bankruptcy court held that it was ‘in the best interest of creditors and the estate to dismiss so that proceedings could continue in federal district_court where there was a pending receivership involving debtors ’ id in the securities_and_exchange_commission sec brought a civil enforcement action against alpha telcom in the u s district_court for the district of oregon id the district_court held that the pay phone program_investment contract was actually a security and that alpha telcom violated federal_law by not registering the program with the sec id 187_fsupp2d_1250 d or affd 350_f3d_1084 9th cir federal_income_tax reporting for petitioner filed a form_1040 u s individual_income_tax_return that included a schedule c relating to the pay phone activity on the schedule c petitioner reported gross_receipts or sales of dollar_figure and claimed deductions for depreciation dollar_figure and legal and professional services dollar_figure for petitioner filed a form_1040 that included a schedule c relating to the pay phone activity on the schedule c petitioner claimed a depreciation deduction of dollar_figure petitioner also attached to his form_1040 a form_3800 general_business_credit reporting a dollar_figure general_business_credit carryforward but he did not use the credit to offset any part of hi sec_2001 federal_income_tax liability petitioner attached to the form_1040 a statement explaining that he could not use a dollar_figure disabled_access_credit claimed for and that dollar_figure was carried back and used for the statement also explained that dollar_figure was carried forward to and but could not be used for those years petitioner filed a form 1040x amended u s individual_income_tax_return for reporting additional adjusted_gross_income of dollar_figure he filed a second form 1040x for reporting additional adjusted_gross_income of dollar_figure and a disabled_access_credit of dollar_figure in the explanation of changes to income deductions and credits on the second amended_return petitioner explained that he had failed to claim a 4the and schedules c identify the schedule c activity as disabled acc phones and do not refer to the atms petitioner acquired in 5the disabled_access_credit for presumably results from the pay phones purchased in disabled_access_credit carryforward of dollar_figure for and dollar_figure for on date respondent sent petitioner a notice_of_deficiency for and respondent determined petitioner was not entitled to the depreciation_deductions he claimed on his and schedules c petitioner was not entitled to a deduction for legal and professional services claimed on his schedule c petitioner had unreported income from alpha telcom of dollar_figure and dollar_figure for and respectively and petitioner was not entitled to the disabled access credits claimed in and respondent also made several computational adjustments petitioner filed a petition contesting respondent’s determinations i depreciation_deductions opinion sec_167 generally allows a depreciation deduction for the exhaustion and wear_and_tear of property used in a trade_or_business or property_held_for_the_production_of_income depreciation_deductions are based on an investment in and actual ownership of property rather than on possession of bare legal 6in the notice_of_deficiency respondent disallowed the disabled access credits for and petitioner claimed a disabled_access_credit carryforward in but because petitioner owed no tax_liability he did not use the credit in calculating his tax_liability on the return title arevalo v commissioner supra pincite it is well established that the mere transfer of legal_title does not transfer the incidents of taxation attributable to property ownership where the transferor retains significant control_over the property see 453_f3d_653 6th cir arevalo v commissioner supra pincite see also 435_us_561 a taxpayer is entitled to depreciation_deductions with respect to property only if the benefits and burdens of owning the property have passed to the taxpayer arevalo v commissioner supra pincite whether the taxpayer has received the benefits_and_burdens_of_ownership is a question of fact that must be determined from the parties’ intent as established by written agreements read in the light of the attending facts and circumstances id pincite 77_tc_1221 this court and several courts of appeals have held that taxpayers who invested in alpha telcom pay phones did not receive the benefits_and_burdens_of_ownership required for them to claim depreciation_deductions 7in his brief petitioner repeatedly argues that we stated during trial that in deciding this case we would not rely on 124_tc_244 affd 469_f3d_436 5th cir and 453_f3d_653 6th cir petitioner is mistaken at trial we simply stated that respondent’s pretrial memorandum was not evidence in this case we did not indicate that we would refrain from relying on relevant cases in our opinion under sec_167 crooks v commissioner supra pincite arevalo v commissioner supra pincite sita v commissioner tcmemo_2007_363 affd without published opinion aftr 2d ustc par big_number 7th cir in arevalo v commissioner supra pincite we identified eight factors for determining whether a taxpayer such as petitioner who invested in alpha telcom pay phones held the benefits and burdens of owning the pay phones those factors include whether legal_title passes how the parties treat the transaction whether an equity was acquired in the property whether the contract creates a present obligation on the seller to execute and deliver a deed and a present obligation on the purchaser to make payments whether the right of possession is vested in the purchaser which party pays the property taxes which party bears the risk of loss or damage to the property and which party receives the profits from the operation and sale of the property petitioner received only bare_legal_title to the pay phones he never had control_over or possession of the pay phones and all information regarding the pay phone locations came from alpha telcom alpha telcom controlled the location of and entered 8when petitioner signed the pay phone purchase agreement the attached telephone equipment list did not identify the pay phones petitioner was purchasing moreover after alpha telcom filed for bankruptcy petitioner did not take possession of the continued into site agreements for the pay phones collected monthly revenues paid vendor commissions and fees and repaired and maintained the pay phones alpha telcom was entitled to percent of the monthly adjusted gross revenues as long as they exceeded dollar_figure the record does not show that petitioner paid any property taxes insurance premiums or license fees with respect to the pay phones petitioner also bore no risk of loss with respect to the pay phones alpha telcom agreed to buy back the pay phones from petitioner for a fixed price stated in the pay phone purchase agreement alpha telcom often paid petitioner a base_amount of dollar_figure per month regardless of pay phone profits petitioner also received only bare_legal_title to the atms he never took possession of the atms nor could he specify the locations of the atms other than identifying them as somewhere in florida petitioner testified that the atms were tied to alpha telcom and that alpha telcom gave him pictures of what the atms looked like when petitioner stopped receiving checks for his atms he called someone in texas who told him that nep had moved the atms to a warehouse in texas although petitioner testified that he made several telephone calls to discover what happened to his atms after the alpha telcom bankruptcy petitioner never continued pay phones and he could not credibly explain what happened to them hired a lawyer or tried to take legal action to retrieve his atms after analyzing the purchase and service agreements with respect to both the pay phones and the atms and the facts and circumstances of this case we conclude that the factors weigh against petitioner petitioner never received the benefits_and_burdens_of_ownership with respect to the pay phones and the atms therefore we sustain respondent’s determination disallowing petitioner’s and depreciation_deductions ii legal and professional services in addition to the depreciation_deductions petitioner claimed on his schedule c a deduction for legal and professional services in the notice_of_deficiency respondent disallowed this deduction on the ground that the pay phone activity was not a business sec_162 authorizes a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to be engaged in a trade_or_business with respect to which deductions are allowable under sec_162 the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 as we have already stated petitioner never received the benefits_and_burdens_of_ownership with respect to the pay phones or the atms that would entitle him to the incidents of taxation attributable to their ownership because petitioner never had the benefits and burdens of owning the pay phones or the atms and did not conduct any business involving the pay phones and the atms we conclude that he was not engaged in a trade_or_business with respect to the pay phone and atm activity and because petitioner did not introduce any evidence regarding the nature of the services and their connection if any with the income generated by the pay phone and atm activity petitioner has failed to show that he was entitled to deduct these expenses under sec_212 we hold that petitioner is not entitled to the deduction for legal and professional services claimed on his schedule c iii alpha telcom income respondent argues that the dollar_figure of gross_receipts or sales reported on petitioner’s schedule c should be reclassified as other income on his form_1040 because petitioner was not engaged in a trade_or_business we agree as we have already stated petitioner’s pay phone and atm activity was not a trade_or_business thus any moneys received from the pay phone sec_212 provides that an individual is allowed as a deduction all the ordinary and necessary expenses_incurred during the taxable_year for the production_or_collection_of_income and atm activity reported on petitioner’s schedule c are miscellaneous items of gross_income and should be reported as other income on his form_1040 see sec_1_61-14 income_tax regs respondent also argues that petitioner received in but did not report dollar_figure from alpha telcom the parties introduced in evidence statements of pay phone revenue and expenses for showing that petitioner received revenue from alpha telcom for the pay phones during moreover petitioner does not argue that he did not receive the alpha telcom income in as respondent contends thus we sustain respondent’s determinations iv disabled_access_credit for purposes of the general_business_credit under sec_38 sec_44 provides a disabled_access_credit for certain small businesses the amount of the credit is equal to percent of the eligible_access_expenditures of an eligible_small_business that exceed dollar_figure but that do not exceed dollar_figure for the year sec_44 to claim the credit a taxpayer must show that the taxpayer is an eligible_small_business during the year and the taxpayer has made eligible_access_expenditures during the year the term eligible_small_business means a taxpayer who elects the application of sec_44 and had gross_receipts of no more than dollar_figure million or no more than full-time employees during the preceding year sec_44 the term eligible_access_expenditure means amounts paid_or_incurred to enable an eligible_small_business to comply with the requirements under the adadollar_figure sec_44 only a taxpayer who has an obligation to comply with the ada requirements can make an eligible_access_expenditure as relevant here the ada requirements apply to persons who own lease lease to or operate certain public accommodations and common carriers of telephone voice transmission services see u s c sec a u s c sec c this court and several courts of appeals have held that taxpayers who invested in alpha telcom pay phones did not have an obligation to comply with the requirements set forth in the ada crooks v commissioner f 3d pincite arevalo v commissioner t c pincite sita v commissioner tcmemo_2007_363 this case is no different petitioner did not own lease lease 10eligible access expenditures include amounts paid_or_incurred for removing architectural communication physical or transportation barriers that prevent a business from being accessible to or usable by individuals with disabilities to provide qualified interpreters or other effective methods of making aurally delivered materials available to individuals with hearing impairments to acquire or modify equipment or devices for individuals with hearing impairments or to provide other similar services modifications materials or equipment sec_44 however eligible_access_expenditures do not include expenditures that are not necessary to accomplish such purpose see sec_44 to or operate public accommodations with respect to the pay phone and atm activity therefore petitioner was not obligated to comply with ada requirements and did not make any eligible_access_expenditures with respect to the pay phone and atm activitydollar_figure we conclude that petitioner is not entitled to the disabled_access_credit carryforward claimed in and we have considered all arguments raised by the parties and to the extent not discussed we find them to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent 11petitioner cites hubbard v commissioner tcmemo_2003_245 in support of his argument that he is entitled to a disabled_access_credit for the pay phones and the atms however hubbard is distinguishable from this case in hubbard unlike here the taxpayers maintained a place of public accommodation and thus were required to comply with ada requirements
